                          Case 20-10256-KBO               Doc 114         Filed 02/14/20       Page 1 of 3



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )     Chapter 11
         In re:                                                       )
                                                                      )     Case No. 20-10256 (KBO)
                                           1
         EARTH FARE, INC., et al.,                                    )
                                                                      )     (Jointly Administered)
                                    Debtors.                          )
                                                                      )

                     NOTICE OF SECOND AMENDED 2 AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON FEBRUARY 14, 2020, AT 1:30 P.M. (ET)

         MATTER GOING FORWARD

         1.       Debtors’ Motion for Entry of: (I) Order (A) Approving De Minimis Asset Sale
                  Procedures; (B) Approving Certain Bidding Procedures, Assumption and Assignment
                  Procedures, and the Form and Manner of Notice Thereof; (C) Authorizing the Debtors to
                  Enter into Asset Purchase Agreements with Stalking Horse Bidders; and (D) Scheduling
                  a Hearing on the Approval of the Sale of the Debtors’ Remaining Assets Free and Clear
                  of All Encumbrances as Well as the Assumption and Assignment of Certain Executory
                  Contracts and Unexpired Leases and (II) an Order (A) Authorizing the Sale of the
                  Debtors’ Remaining Assets Free and Clear of All Encumbrances, (B) Approving Asset
                  Purchase Agreements, (C) Authorizing the Assumption of Certain Executory Contracts
                  and Unexpired Leases, and (D) Waiving Stay Provisions Pursuant to Bankruptcy Rules
                  6004(h) and 6006(d) [Docket No. 33, 2/5/20] (the “Motion”)3

                  Bid Procedures Objection Deadline:                      February 13, 2020, at noon (ET)

                  Responses Received:

                  A.       Informal comments from Gemini Place Towne Center, LLC

                  B.       Informal comments from IRC Retail Centers

                  Related Documents:

                  C.       Order Shortening Time for Notice of the Debtors’ Miscellaneous Asset Sale
                           Procedures Motion [D.I. 58, 2/6/20]

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of
              the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
              Amended information appears in bold.
         3
              Capitalized terms used herein, but not otherwise defined, have the meanings given to them in the Motion.



26031554.1
                   Case 20-10256-KBO           Doc 114       Filed 02/14/20   Page 2 of 3



             D.        Notice of Hearing [D.I. 62, 2/6/20]

             E.        First Notice of Possible Assumption and Assignment and Cure Amounts with
                       Respect to Executory Contracts and Unexpired Leases of the Debtors [D.I. 70,
                       2/7/20]

             Additional Responses Received:

             F.        Landlord Gateway Arthur, Inc.’s Limited Objection to Motion [D.I. 90, 2/13/20]

             G.        Limited Objection and Reservation of Rights of Gator Argate Gainesville, LLC to
                       Motion [D.I. 92, 2/13/20]

             H.        Regency Centers, L.P.’s (1) Limited Objection to Motion; and (2) Objection to
                       First Notice of Possible Assumption and Assignment and Cure Amounts with
                       Respect to Executory Contracts and Unexpired Leases of the Debtors [D.I. 101,
                       2/13/20]

             I.        Objection and Reservation of Rights of RGOP 2, LLC to Motion [D.I. 102,
                       2/13/20]

             J.        Objection and Reservation of Rights of KRG Toringdon Market, LLC and KRG
                       Centre, LLC to Motion and Objection to Proposed Cure [D.I. 103, 2/13/20]

             K.        Joinder of Simon Property Group, Inc. to Limited Objection of Various
                       Landlords [D.I. 107, 2/13/20]

             L.        National Water Services, Inc.’s Limited Objection to Debtors’ Motion for
                       Approval of Bidding Procedures and De Minimis Asset Sale Order [D.I. 108,
                       2/13/20]

             M.        Joinder of Domicor, L.L.C. to Limited Objections of Various Landlords
                       [D.I. 112, 2/13/20]

             N.        Joinder of Crescent CCRE Lucerne Venture, LLC to Limited Objections of
                       Various Landlords [D.I. 113, 2/13/20]

             Status:      The Debtors are in the process of resolving the informal comments received
                          by addressing certain questions raised thereby and making certain revisions to
                          the proposed Bidding Procedures/De Minimis Asset Sale Order. The Debtors
                          are attempting to resolve the filed objections and joinders in the same
                          manner. This matter is going forward.




                                                        2
26031554.1
                         Case 20-10256-KBO     Doc 114    Filed 02/14/20    Page 3 of 3



             Dated: February 14, 2020        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                             /s/ Ian J. Bambrick
                                             Pauline K. Morgan (No. 3650)
                                             M. Blake Cleary (No. 3614)
                                             Sean T. Greecher (No. 4484)
                                             Ian J. Bambrick (No. 5455)
                                             Shane M. Reil (No. 6195)
                                             Allison S. Mielke (No. 5934)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             EF@ycst.com

                                             Proposed Counsel to the Debtors
                                             and Debtors in Possession




                                                      3
26031554.1
